UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22097 Tortoise Gas and Oil Corporation (Exact name of registrant as specified in charter) 11550 Ash Street, Suite 300, Leawood, KS 66211 (Address of principal executive offices) (Zip code) David J. Schulte 11550 Ash Street, Suite 300, Leawood, KS 66211 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:February 28, 2009 Item 1. Schedule of Investments. Tortoise Gas and Oil Corporation SCHEDULE OF INVESTMENTS (Unaudited) February 28, 2009 Shares Fair Value Limited Partnerships and Related Companies - 113.0% (1) Crude/Refined Products Pipelines - 30.3% (1) Buckeye Partners, L.P. 5,590 $ 220,805 Enbridge Energy Partners, L.P. 27,000 768,690 Kinder Morgan Management, LLC 25,274 1,054,448 Magellan Midstream Partners, L.P. 29,569 940,294 NuStar Energy L.P. 19,950 920,493 Plains All American Pipeline, L.P. 41,630 1,604,420 Sunoco Logistics Partners L.P. 14,500 797,355 TEPPCO Partners, L.P. 31,800 723,768 7,030,273 Natural Gas/Natural Gas Liquids Pipelines - 22.0% (1) Boardwalk Pipeline Partners, LP 25,490 537,839 El Paso Pipeline Partners, L.P. 29,700 523,611 Energy Transfer Equity, L.P. 26,965 529,323 Energy Transfer Partners, L.P. 32,500 1,176,825 Enterprise GP Holdings L.P. 10,000 195,700 Enterprise Products Partners L.P. 38,400 828,672 ONEOK Partners, L.P. 19,060 807,572 Spectra Energy Partners, LP 7,630 169,233 Williams Pipeline Partners L.P. 20,195 320,293 5,089,068 Natural Gas Gathering/Processing - 12.3% (1) MarkWest Energy Partners, L.P. 15,000 161,400 Quest Midstream Partners, L.P. (2) 465,000 2,557,500 Western Gas Partners LP 8,000 117,360 2,836,260 Oil and Gas Exploitation and Production - 46.9% (1) BreitBurn Energy Partners L.P. 275,345 1,720,906 Encore Energy Partners LP 136,629 1,783,009 EV Energy Partners, L.P. 75,069 1,108,019 Legacy Reserves, LP 269,937 2,861,332 Linn Energy, LLC 106,800 1,603,068 Pioneer Southwest Energy Partners L.P. 104,647 1,619,936 Quest Energy Partners, L.P. 252,832 176,982 10,873,252 Propane Distribution - 1.5% (1) Inergy, L.P. 15,558 350,366 Total Limited Partnerships and Related Companies (Cost $45,273,843) 26,179,219 Short-Term Investment - 7.3% (1) Investment Company - 7.3% (1) First American Government Obligations Fund - Class Y, 0.27% (3) (Cost $1,693,971) 1,693,971 1,693,971 Total Investments (Cost $46,967,814) - 120.3% (1) 27,873,190 Other Assets and Liabilities - (20.3%) (1) (4,696,941 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 23,176,249 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Non-income producing. Private company; restricted security has been fair valued in accordance with procedures approved by the Board of Directors and has a total fair value of $2,557,500, which represents 11.0% of net assets applicable to common stockholders. (3) Rate indicated is the current yield as of February 28, 2009. Various inputs are used in determining the value of the Company’s investments. These inputs are summarized in the three broad levels listed below: Level 1 – quoted prices in active markets for identical investments Level 2 – other significant observable inputs (including quoted prices for similar investments, market corroborated inputs, etc.) Level 3 – significant unobservable inputs (including the Company’s own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table provides the fair value measurements of applicable Company assets and liabilities by level within the fair value hierarchy as of February 28, 2009. These assets are measured on a recurring basis. Fair Value Measurements at Reporting Date Using Quoted Prices in Significant Active Markets for Significant Other Unobservable Fair Value at Identical Assets Observable Inputs Inputs Description February 28, 2009 (Level 1) (Level 2) (Level 3) Investments $27,873,190 $25,315,690 $- $2,557,500 Fair Value Measurements Using Significant Unobservable Inputs (Level 3) for Investments For the period from December 1, 2008 through February 28, 2009 Fair value beginning balance $9,646,250 Total realized and unrealized gains (losses) included in net decrease in net assets applicable to common stockholders (3,143,750) Net purchases, sales, issuances and settlements (3,945,000) Return of capital adjustments impacting cost basis of security - Fair value ending balance $2,557,500 Total amount of total losses for the period included in net decrease in net assets applicable to common stockholders attributable to the change in unrealized gains (losses) relating to assets still held at the reporting date $3,138,750 Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors. The table below shows the number of units held, acquisition date, acquisition cost, fair value per unit and percent of net assets which the securities comprise at February 28, 2009. Investment Security Number of Units Acquisition Date Acquisition Cost Fair Value Per Unit Fair Value as Percent of Net Assets Quest Midstream Partners, L.P. Common Units 465,000 11/01/07 $9,300,000 $5.50 11.0% As of February 28, 2009, the aggregate cost of securities for federal income tax purposes was $45,406,194. At February 28, 2009, the aggregate gross unrealized appreciation for all securities in which there was an excess of fair value over tax cost was $833,479, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over fair value was $18,366,483 and the net unrealized depreciation was $17,533,004.Item 2. Controls and Procedures. (a) The registrant’s Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Tortoise Gas and Oil Corporation Date: April 24, 2009 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. Tortoise Gas and Oil Corporation Date: April 24, 2009 By: /s/David J. Schulte David J. Schulte Chief Executive Officer Tortoise Gas and Oil Corporation Date: April 24, 2009 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
